Henry, J.,
Dissenting.—I do not concur in the foregoing opinion. Expressing no opinion as to the constitutionality of the act of 1868, but conceding its constitutionality, I do not regard it as a curative, but an enabling act, not legalizing an illegal and unauthorized act-of the county court in contracting a debt, but enabling it to borrow money, or issue bonds to pay a debt legally incurred. There is nothing in the title or body of the act which expressly or by fair implication legalizes unauthorized and illegal acts, and if it had been intended for any such purpose, it could, and I presume, would have been expressed. It seems to me a violent construction, which holds that it applies to other than turnpikes and bridges, which the county court had authority to contract for building. A court should not presume that the General Assembly intended to validate void and illegal acts, when there is nothing either in the title or body of the act, to indicate any such legislative intent.